Voto disidente del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 15 de noviembre de 1978
La sentencia de este Tribunal elimina la indemnización por daños concedida a Santiago, su esposa e hijos. En cuanto a Santiago, se da como fundamento que el juez sentenciador “no especificó los hechos que justificaban esa conclusión.” En cuanto a la esposa e hijos, concluye este Tribunal que no se justifica indemnizarles por no haberlos trasladado a España la demandada, ya que ésta se reservó el derecho a condicionar el traslado de los familiares de Santiago a las resultas de la gestión encomendádale. No estoy de acuerdo con la elimina-ción de tales partidas.
No creo que el tribunal sentenciador viniera obligado a especificar en detalle todos los hechos en que basó sus conclu-siones de hechos. Las determinaciones de hechos no son equi-valentes a la exposición de la prueba. En este caso el tribunal a quo concluyó en su determinación de hecho número 16, que “[c]omo resultado de su despido injustificado el demandante Alejandro Santiago Quiñones también sufrió daños morales, *52vergüenzas y torturas mentales.” Esa determinación halla abundante apoyo en la prueba, como señalaré más adelante.
Con respecto a la esposa e hijos del Sr. Santiago, conven-go en que el hecho que no se les trasladase a España no es base que justifique la indemnización por daños pues la recu-rrente no quedó obligada absolutamente a facilitar dicho tras-lado, No obstante, la prueba estableció que estas personas sufrieron daños con motivo del incumplimiento del contrato por parte de la recurrente, al despedir al Sr. Santiago antes de la expiración del plazo de dos años. Esta prueba no fue contradicha. Veámosla.
Alejandro Santiago declaró que “sintió una tensión muy grande al ser despedido. Se fue a su casa y se puso a llorar. No se atrevió salir a la calle por alrededor de tres meses, durante los cuales no pudo solicitar trabajo. El automóvil le fue confis-cado por el Chase Manhattan Bank. Luego se encontró con amigos, vecinos y clientes que le iban a dar su pésame.” (Ex-posición narrativa de la prueba, pág. 3.)
En contrainterrogatorio declaró que después de ser des-pedido . . continuó asistiendo a un curso de motivación, auspiciado por la compañía, el cual se reunía una vez por semana durante horas laborables. El curso continuó por unas dos semanas después de su despido. Luego obtuvo un certifi-cado por haber completado el curso. Después de estar alrede-dor de 3 ó 4 meses sin trabajo ....” consiguió empleo. (Expo-sición narrativa pág. 6.)
Flor Bermúdez de Santiago declaró que al ser despedido su marido, su reacción fue de llanto y de vergüenza frente a sus amigos. También describió su sufrimiento al ver que su hija tuvo que irse a trabajar para el sostén de la familia. (Exposición narrativa pág. 7.)
Flor Vanessa Santiago describió en corte sus sentimien-tos de ineertidumbre y vergüenza ante el despido de su padre. Trabajó “part time” durante las navidades para ayudar a *53su familia, y en el verano de 1973 continuó sus estudios y logró entrar a universidad. (Exposición narrativa pág. 8.)
Alejandro Santiago, Hijo, describió al declarar como tes-tigo sus sentimientos de incertidumbre e infelicidad por el despido de su padre. (Exposición narrativa págs. 8-9.)
Se admitió en evidencia, como Exhibit A de la deman-dada, la deposición tomada a Doña Flor Bermúdez. En ella declaró que los hijos sufrieron con el despido de su padre; que éste “se puso más mal”. “Todo eso [el despido] lo hacía sufrir y pensar. Estuvo [él] casi dos meses en la casa sin salir y buscar trabajo. Perdieron el carro porque el banco lo reposeyó.” (Pág. 51.) Ante las amistades él y ella se sentían mal, sufrían, y tenían que dar muchas explicaciones de por qué él había sido despedido (pág. 54).
Reiteradamente hemos resuelto que la revisión se da contra la sentencia y no contra sus fundamentos. Collado v. E.L.A., 98 D.P.R. 111, 114 (1969); Rodríguez v. Serra, 90 D.P.R. 776, 777 (1964); Capó Sánchez v. Srio. de Hacienda, 90 D.P.R. 149, 156 (1964); Romany v. El Mundo, Inc., 89 D.P.R. 604, 617 (1963).
Aparte de las precedentes consideraciones, me parecen algo exageradas las cuantías concedidas por daños morales. Las reduciría en un cincuenta por ciento y en ese sentido modificaría la sentencia recurrida.